Citation Nr: 0207206	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a rating decision in August 1981, which assigned an 
effective date of May 15, 1981, for a grant of an evaluation 
of 10 percent for multiple non-compensable service connected 
disabilities, involved clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1999 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated February 26, 2001, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a motion by the Secretary of Veterans 
Affairs, vacated the Board's February 26, 2001, decision on 
the issue of whether a rating decision in August 1981, which 
assigned an effective date of May 15, 1981, for an evaluation 
of 10 percent for multiple non-compensable service connected 
disabilities, involved clear and unmistakable error, and 
remanded the matter to the Board for consideration of the 
applicability of the Veterans Claims Assistance Act of 2000.  
In the decision of February 26, 2001, the Board remanded 
additional issues to the RO for procedural actions and 
development of evidence.  The Board remand of those other 
issues was not affected by the veteran's appeal to the Court 
or by the Court's vacating the Board's decision on the one 
issue which is the subject of this decision.


FINDINGS OF FACT

1.  The veteran was separated from active duty in May 1946.

2.  The veteran's original claim for VA benefits was received 
on May 15, 1981.

3.  The veteran has not made allegations as to any specific 
error of fact or law in the rating decision of August 1981 in 
terms which state why the result of that RO determination 
would have been manifestly different but for an alleged 
error.


CONCLUSION OF LAW

A rating decision in August 1981, which assigned an effective 
date of May 15, 1981, for a grant of an evaluation of 10 
percent for multiple non-compensable service connected 
disabilities, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  However, the Court has held 
that the VCAA is not applicable to claims of clear and 
unmistakable error in VA decisions.  See Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  The Board, 
therefore, finds that the duty to assist and notice 
provisions of the VCAA do not apply in the instant case.  

The veteran contends that there was clear and unmistakable 
error in an August 1981 rating decision.  That RO 
determination granted service connection and assigned 
noncompensable disability evaluations for: residuals of a 
gunshot wound to the left wrist; residuals of a fracture to 
the left fifth metatarsal; and a gunshot wound scar to the 
right upper back (shoulder) and right cheek.  The August 1981 
rating decision granted an evaluation of 10 percent under the 
provisions of 38 C.F.R. § 3.324 on the basis that the veteran 
had multiple non-compensable service connected disabilities 
which resulted in interference with normal employability, 
even though none of the disabilities was individually 
compensable.  The veteran claims that the August 1981 
decision was clearly and unmistakably erroneous in assigning 
an effective date of May 15, 1981 for the grant of the 10 
percent evaluation.  He argues that the effective date should 
be the date of his separation from active service in May 
1946, because he has had the disabilities in question since 
then.

Under the provisions of 38 C.F.R. § 3.105(a) (2001), previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  The Court has held that CUE is an error of 
fact or law which, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, which if 
true, would be CUE on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Id. at 43-44.  Neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.  A 
determination that there was CUE must be based on the record 
and the law which existed at the time of the prior unappealed 
rating decision.  Russell v. Principi, 3 Vet. App. at 314. 

In the instant case, the rating decision of August 1981, 
which the veteran alleges involved CUE, is final, because the 
veteran did not file a timely appeal of that RO decision.  
38 U.S.C.A. § 7105 (West 1991).

The Board notes that the regulation regarding the effective 
date to be assigned for a grant of disability compensation 
based on a direct service connection claim has not changed 
since 1981. The effective date shall be the day following 
separation from active service if the claim is received 
within one year after separation from service; otherwise, the 
effective date shall be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(b)(2)(i) (2001).

The veteran was separated from active service in May 1946.  
He did not file any claim for VA benefits within one year of 
the date of his separation from service, and so the effective 
date of a grant of disability compensation based on a direct 
service connection claim may not be earlier than the date of 
claim.  He filed his original claim for service connected 
compensation on May 15, 1981.  The RO assigned the date of 
claim, May 15, 1981, for the grant of an evaluation of 10 
percent for multiple non-compensable service connected 
disabilities.  That rating action was in accordance with the 
applicable regulation concerning effective dates and did not 
involve any error, much less CUE.  38 C.F.R. §§  3.105, 3.400 
(2001); Fugo, Russell, supra.

The Board recognizes that the veteran feels that he should be 
compensated for his service connected disabilities from the 
time he left active service with those disabilities.  
However, VA administers a claims-based system and the Board 
must apply the regulations concerning the effective date of 
benefits which have been lawfully promulgated by the 
Secretary.  In the veteran's case, that means that the Board 
must find that there was not CUE in rating decision of August 
1981, which correctly applied the regulations concerning 
effective dates.

The veteran has failed to allege with specificity any error 
of fact or law in the rating decision of August 1981.  
Consequently, the Board finds that he has failed to establish 
a valid claim of CUE and, therefore, his claim must be denied 
due to absence of legal merit.  See Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995); Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

  

ORDER

A rating decision in August 1981, which assigned an effective 
date of May 15, 1981, for a grant of an evaluation of 10 
percent for multiple non-compensable service connected 
disabilities, not having involved clear and unmistakable 
error, the appeal is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

